--------------------------------------------------------------------------------

THE ALKALINE WATER COMPANY INC.
2013 EQUITY INCENTIVE PLAN


1.          Purpose; Eligibility.

1.1        General Purpose. The name of this plan is The Alkaline Water Company
Inc. 2013 Equity Incentive Plan (the “Plan”). The purposes of the Plan are to
(a) enable The Alkaline Water Company Inc., a Nevada corporation (the
“Company”), and any Affiliate to attract and retain the types of Employees,
Consultants and Directors who will contribute to the Company’s long range
success; (b) provide incentives that align the interests of Employees,
Consultants and Directors with those of the shareholders of the Company; and (c)
promote the success of the Company’s business.

1.2        Eligible Award Recipients. The persons eligible to receive Awards are
the Employees, Consultants and Directors of the Company and its Affiliates and
such other individuals designated by the Committee who are reasonably expected
to become Employees, Consultants and Directors after the receipt of Awards.

1.3        Available Awards. Awards that may be granted under the Plan include:
(a) Incentive Stock Options, (b) Non-qualified Stock Options, (c) Stock
Appreciation Rights, (d) Restricted Awards and (e) Performance Compensation
Awards.

2.          Definitions.

            “Affiliate” means a corporation or other entity that, directly or
through one or more intermediaries, controls, is controlled by or is under
common control with, the Company.

            “Applicable Laws” means the requirements related to or implicated by
the administration of the Plan under applicable state corporate law, United
States federal and state securities laws, the Code, any stock exchange or
quotation system on which the shares of Common Stock are listed or quoted, and
the applicable laws of any foreign country or jurisdiction where Awards are
granted under the Plan.

            “Award” means any right granted under the Plan, including an
Incentive Stock Option, a Non-qualified Stock Option, a Stock Appreciation
Right, a Restricted Award, or a Performance Compensation Award.

            “Award Agreement” means a written agreement, contract, certificate
or other instrument or document evidencing the terms and conditions of an
individual Award granted under the Plan which may, in the discretion of the
Company, be transmitted electronically to any Participant. Each Award Agreement
shall be subject to the terms and conditions of the Plan.

            “Beneficial Owner” has the meaning assigned to such term in Rule
13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating the
beneficial ownership of any particular “person” (as that term is used in Section
13(d)(3) of the Exchange Act), such “person” shall be deemed to have beneficial
ownership of all securities that such “person” has the right to acquire by
conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time. The terms
“Beneficially Owns” and “Beneficially Owned” have a corresponding meaning.

--------------------------------------------------------------------------------

-2-

            “Board” means the Board of Directors of the Company, as constituted
at any time.

            “Cause” means: With respect to any Employee or Consultant:

  (a)

If the Employee or Consultant is a party to an employment or service agreement
with the Company or its Affiliates and such agreement provides for a definition
of Cause or other similar term, the definition contained therein; or

        (b)

If no such agreement exists, or if such agreement does not define Cause or other
similar term: (i) the commission of, or plea of guilty or no contest to, a
felony or a crime involving moral turpitude or the commission of any other act
involving willful malfeasance or material fiduciary breach with respect to the
Company or an Affiliate; (ii) conduct that results in or is reasonably likely to
result in harm to the reputation or business of the Company or any of its
Affiliates; (iii) gross negligence or willful misconduct with respect to the
Company or an Affiliate; or (iv) material violation of state or federal
securities laws.

With respect to any Director, a determination by a majority of the disinterested
Board members that the Director has engaged in any of the following:

  (a)

malfeasance in office;

        (b)

gross misconduct or neglect;

        (c)

false or fraudulent misrepresentation inducing the director’s appointment;

        (d)

wilful conversion of corporate funds; or

        (e)

repeated failure to participate in Board meetings on a regular basis despite
having received proper notice of the meetings in advance.

The Committee, in its absolute discretion, shall determine the effect of all
matters and questions relating to whether a Participant has been discharged for
Cause.

            “Change in Control”

  (a)

The direct or indirect sale, transfer, conveyance or other disposition (other
than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its subsidiaries, taken as a whole, to any Person that is not a
subsidiary of the Company;

        (b)

The Incumbent Directors cease for any reason to constitute at least a majority
of the Board;

        (c)

The date which is 10 business days prior to the consummation of a complete
liquidation or dissolution of the Company;

        (d)

The acquisition by any Person of Beneficial Ownership of 50% or more (on a fully
diluted basis) of either (i) the then outstanding shares of Common Stock of the
Company, taking into account as outstanding for this purpose such Common Stock
issuable upon the exercise of options or warrants, the conversion of convertible
stock or debt, and the exercise of any similar right to acquire such Common
Stock (the “Outstanding Company Common Stock”) or (ii) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Plan, the following
acquisitions shall not constitute a Change in Control: (A) any acquisition by
the Company or any Affiliate, (B) any acquisition by any employee benefit plan
sponsored or maintained by the Company or any subsidiary, (C) any acquisition
which complies with clauses, (i), (ii) and (iii) of subsection (e) of this
definition or (D) in respect of an Award held by a particular Participant, any
acquisition by the Participant or any group of persons including the Participant
(or any entity controlled by the Participant or any group of persons including
the Participant); or


--------------------------------------------------------------------------------

-3-

  (e)

The consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company that
requires the approval of the Company’s shareholders, whether for such
transaction or the issuance of securities in the transaction (a “Business
Combination”), unless immediately following such Business Combination: (i) more
than 50% of the total voting power of (A) the entity resulting from such
Business Combination (the “Surviving Company”), or (B) if applicable, the
ultimate parent entity that directly or indirectly has beneficial ownership of
sufficient voting securities eligible to elect a majority of the members of the
board of directors (or the analogous governing body) of the Surviving Company
(the “Parent Company”), is represented by the Outstanding Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted pursuant to such Business Combination), and
such voting power among the holders thereof is in substantially the same
proportion as the voting power of the Outstanding Company Voting Securities
among the holders thereof immediately prior to the Business Combination; (ii) no
Person (other than any employee benefit plan sponsored or maintained by the
Surviving Company or the Parent Company) is or becomes the Beneficial Owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors of the Parent Company (or the analogous governing body) (or, if there
is no Parent Company, the Surviving Company); and (iii) at least a majority of
the members of the board of directors (or the analogous governing body) of the
Parent Company (or, if there is no Parent Company, the Surviving Company)
following the consummation of the Business Combination were Board members at the
time of the Board’s approval of the execution of the initial agreement providing
for such Business Combination.

            “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time. Any reference to a section of the Code shall be deemed to
include a reference to any regulations promulgated thereunder.

            “Committee” means the Board or a committee of one or more members of
the Board appointed by the Board to administer the Plan in accordance with
Section 3.3 and Section 3.4.

--------------------------------------------------------------------------------

-4-

            “Common Stock” means the common stock, $0.001 par value per share,
of the Company, the preferred stock, $0.001 par value per share, of the Company,
or such other securities of the Company as may be designated by the Committee
from time to time in substitution thereof.

            “Company” means The Alkaline Water Company Inc., a Nevada
corporation, and any successor thereto.

            “Consultant” means any individual who is engaged by the Company or
any Affiliate to render consulting or advisory services.

            “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Consultant or Director, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service; provided further that if any Award is
subject to Section 409A of the Code, this sentence shall only be given effect to
the extent consistent with Section 409A of the Code. For example, a change in
status from an Employee of the Company to a Director of an Affiliate will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.

            “Covered Employee” has the same meaning as set forth in Section
162(m)(3) of the Code, as interpreted by Internal Revenue Service.

            “Director” means a member of the Board.

            “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment; provided, however, for purposes of determining the term of an
Incentive Stock Option pursuant to Section 6.9 hereof, the term Disability shall
have the meaning ascribed to it under Section 22(e)(3) of the Code. The
determination of whether an individual has a Disability shall be determined
under procedures established by the Committee. Except in situations where the
Committee is determining Disability for purposes of the term of an Incentive
Stock Option pursuant to Section 6.9 hereof within the meaning of Section
22(e)(3) of the Code, the Committee may rely on any determination that a
Participant is disabled for purposes of benefits under any long-term disability
plan maintained by the Company or any Affiliate in which a Participant
participates.

            “Disqualifying Disposition” has the meaning set forth in Section
14.11.

            “Effective Date” shall mean the date as of which this Plan is
adopted by the Board.

            “Employee” means any person, including an Officer or Director,
employed by the Company or an Affiliate; provided, that, for purposes of
determining eligibility to receive Incentive Stock Options, an Employee shall
mean an employee of the Company or a parent or subsidiary corporation within the
meaning of IRC Section 424. Mere service as a Director or payment of a
director’s fee by the Company or an Affiliate shall not be sufficient to
constitute “employment” by the Company or an Affiliate.

--------------------------------------------------------------------------------

-5-

            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

            “Fair Market Value” means, as of any date, the value of the Common
Stock as determined below. If the Common Stock is listed or quoted on any
established stock exchange or public market, including without limitation, the
New York Stock Exchange, the NASDAQ Stock Market, the OTC Bulletin Board
operated by the Financial Industry Regulatory Authority, or one of marketplaces
operated by the OTC Markets Group, the Fair Market Value shall be the closing
price of a share of Common Stock (or if no sales were reported the closing price
on the date immediately preceding such date) as quoted on such exchange or
public market on the day of determination, as reported in the source as the
Committee deems reliable. In the absence of an established market for the Common
Stock, the Fair Market Value shall be determined in good faith by the Committee
and such determination shall be conclusive and binding on all persons.

            “Free Standing Rights” has the meaning set forth in Section 7.1(a).

            “Good Reason” means:

  (a)

If an Employee or Consultant is a party to an employment or service agreement
with the Company or its Affiliates and such agreement provides for a definition
of Good Reason or other similar term, the definition contained therein; or

        (b)

If no such agreement exists or if such agreement does not define Good Reason,
the occurrence of one or more of the following without the Participant’s express
written consent, which circumstances are not remedied by the Company within
thirty (30) days of its receipt of a written notice from the Participant
describing the applicable circumstances (which notice must be provided by the
Participant within ninety (90) days of the Participant’s knowledge of the
applicable circumstances): (i) any material, adverse change in the Participant’s
duties, responsibilities, authority, title, status or reporting structure; (ii)
a material reduction in the Participant’s base salary or bonus opportunity; or
(iii) a geographical relocation of the Participant’s principal office location
by more than fifty (50) miles.

            “Grant Date” means the date on which the Committee adopts a
resolution, or takes other appropriate action, expressly granting an Award to a
Participant that specifies the key terms and conditions of the Award or, if a
later date is set forth in such resolution, then such date as is set forth in
such resolution.

            “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

            “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two- thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) shall be an Incumbent Director.
No individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to Directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board shall be an Incumbent Director.

--------------------------------------------------------------------------------

-6-

            “Negative Discretion” means the discretion authorized by the Plan to
be applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 7.3(d)(iv) of the Plan; provided,
that, the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance- based compensation” under
Section 162(m) of the Code.

            “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3.

            “Non-qualified Stock Option” means an Option that by its terms does
not qualify or is not intended to qualify as an Incentive Stock Option.

            “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

            “Option” means an Incentive Stock Option or a Non-qualified Stock
Option granted pursuant to the Plan.

            “Optionholder” means a person to whom an Option is granted pursuant
to the Plan or, if applicable, such other person who holds an outstanding
Option.

            “Option Exercise Price” means the price at which a share of Common
Stock may be purchased upon the exercise of an Option.

            “Outside Director” means a Director who is an “outside director”
within the meaning of Section 162(m) of the Code and Treasury Regulations
Section 1.162 -27(e)(3) or any successor to such statute and regulation.

            “Participant” means an eligible person to whom an Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Award.

            “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 7.3 of the
Plan.

            “Performance Criteria” means the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan. The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company (or Affiliate, division, business unit or operational
unit of the Company) and shall be limited to the following:

  (a)

net earnings or net income (before or after taxes);

        (b)

basic or diluted earnings per share (before or after taxes);

        (c)

net revenue or net revenue growth;

        (d)

gross revenue;

        (e)

gross profit or gross profit growth;

        (f)

net operating profit (before or after taxes);


--------------------------------------------------------------------------------

-7-

  (g)

return on assets, capital, invested capital, equity, or sales;

        (h)

cash flow (including, but not limited to, operating cash flow, free cash flow,
and cash flow return on capital);

        (i)

earnings before or after taxes, interest, depreciation and/or amortization;

        (j)

gross or operating margins;

        (k)

improvements in capital structure;

        (l)

budget and expense management;

        (m)

productivity ratios;

        (n)

economic value added or other value added measurements;

        (o)

share price (including, but not limited to, growth measures and total
shareholder return);

        (p)

expense targets;

        (q)

margins;

        (r)

operating efficiency;

        (s)

working capital targets;

        (t)

enterprise value;

        (u)

safety record; and

        (v)

completion of acquisitions or business expansion.

Any one or more of the Performance Criteria may be used on an absolute or
relative basis to measure the performance of the Company and/or an Affiliate as
a whole or any division, business unit or operational unit of the Company and/or
an Affiliate or any combination thereof, as the Committee may deem appropriate,
or as compared to the performance of a group of comparable companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Committee may select Performance Criterion (o) above as
compared to various stock market indices. The Committee also has the authority
to provide for accelerated vesting of any Award based on the achievement of
Performance Goals pursuant to the Performance Criteria specified in this
paragraph. To the extent required under Section 162 (m) of the Code, the
Committee shall, within the first 90 days of a Performance Period (or, if longer
or shorter, within the maximum period allowed under Section 162(m) of the Code),
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period. In the event that
applicable tax and/or securities laws change to permit the Committee discretion
to alter the governing Performance Criteria without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval.

--------------------------------------------------------------------------------

-8-

            “Performance Formula” means, for a Performance Period, the one or
more objective formulas applied against the relevant Performance Goal to
determine, with regard to the Performance Compensation Award of a particular
Participant, whether all, some portion but less than all, or none of the
Performance Compensation Award has been earned for the Performance Period.

            “Performance Goals” means, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code in order to prevent the
dilution or enlargement of the rights of Participants based on the following
events:

  (a)

asset write-downs;

        (b)

litigation or claim judgments or settlements;

        (c)

the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results;

        (d)

any reorganization and restructuring programs;

        (e)

extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor or pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year;

        (f)

acquisitions or divestitures;

        (g)

any other specific unusual or nonrecurring events, or objectively determinable
category thereof;

        (h)

foreign exchange gains and losses; and

        (i)

a change in the Company’s fiscal year.

            “Performance Period” means the one or more periods of time not less
than one fiscal quarter in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance
Compensation Award.

            “Permitted Transferee” means:

  (a)

a member of the Optionholder’s immediate family (child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister- in-law, including adoptive relationships), any person sharing the
Optionholder’s household (other than a tenant or employee), a trust in which
these persons have more than 50% of the beneficial interest, a foundation in
which these persons (or the Optionholder) control the management of assets, and
any other entity in which these persons (or the Optionholder) own more than 50%
of the voting interests;


--------------------------------------------------------------------------------

-9-

  (b)

third parties designated by the Committee in connection with a program
established and approved by the Committee pursuant to which Participants may
receive a cash payment or other consideration in consideration for the transfer
of a Non-qualified Stock Option; and

        (c)

such other transferees as may be permitted by the Committee in its sole
discretion.

            “Plan” means this The Alkaline Water Company Inc. 2013 Equity
Incentive Plan, as amended and/or amended and restated from time to time.

            “Related Rights” has the meaning set forth in Section 7.1(a) .

            “Restricted Award” means any Award granted pursuant to Section
7.2(a) .

            “Restricted Period” has the meaning set forth in Section 7.2(a) .

            “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

            “Securities Act” means the Securities Act of 1933, as amended.

            “Stock Appreciation Right” means the right pursuant to an Award
granted under Section 7.1 to receive, upon exercise, an amount payable in cash
or shares equal to the number of shares subject to the Stock Appreciation Right
that is being exercised multiplied by the excess of (a) the Fair Market Value of
a share of Common Stock on the date the Award is exercised, over (b) the
exercise price specified in the Stock Appreciation Right Award Agreement.

            “Stock for Stock Exchange” has the meaning set forth in Section 6.3.

            “Ten Percent Shareholder” means a person who owns (or is deemed to
own pursuant to Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of any
of its Affiliates.

--------------------------------------------------------------------------------

-10-

3.          Administration.

3.1                    Authority of Committee. The Plan shall be administered
initially by the Board, except that the Board may, in its discretion, establish
a committee composed of two (2) or more members of the Board to administer the
Plan, which committee may be an executive, compensation or other committee,
including a separate committee especially created for this purpose. Subject to
the terms of the Plan, the Committee’s charter and Applicable Laws, and in
addition to other express powers and authorization conferred by the Plan, the
Committee shall have the authority:

  (a)

to construe and interpret the Plan and apply its provisions;

        (b)

to promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

        (c)

to authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

        (d)

to delegate its authority to one or more Officers of the Company with respect to
Awards that do not involve Covered Employees or “insiders” within the meaning of
Section 16 of the Exchange Act;

        (e)

to determine when Awards are to be granted under the Plan and the applicable
Grant Date;

        (f)

from time to time to select, subject to the limitations set forth in this Plan,
those Participants to whom Awards shall be granted;

        (g)

to determine the number of shares of Common Stock to be made subject to each
Award;

        (h)

to determine whether each Option is to be an Incentive Stock Option or a Non-
qualified Stock Option;

        (i)

to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price and medium of payment and vesting provisions, and
to specify the provisions of the Award Agreement relating to such grant;

        (j)

to designate an Award (including a cash bonus) as a Performance Compensation
Award and to select the Performance Criteria that will be used to establish the
Performance Goals;

        (k)

to amend any outstanding Awards, including for the purpose of modifying the time
or manner of vesting, or the term of any outstanding Award; provided, however,
that if any such amendment impairs a Participant’s rights or increases a
Participant’s obligations under his or her Award or creates or increases a
Participant’s federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant’s consent;

        (l)

to determine the duration and purpose of leaves of absences which may be granted
to a Participant without constituting termination of their employment for
purposes of the Plan, which periods shall be no shorter than the periods
generally applicable to Employees under the Company’s employment policies;

        (m)

to make decisions with respect to outstanding Awards that may become necessary
upon a change in corporate control or an event that triggers anti- dilution
adjustments;


--------------------------------------------------------------------------------

-11-

  (n)

to interpret, administer, reconcile any inconsistency in, correct any defect in
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; and

        (o)

to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that shareholder approval shall be required before
the repricing is effective if such shareholder approval is necessary to satisfy
any Applicable Laws.

3.2                    Committee Decisions Final. All decisions made by the
Committee pursuant to the provisions of the Plan shall be final and binding on
the Company and the Participants, unless such decisions are determined by a
court having jurisdiction to be arbitrary and capricious.

3.3                    Delegation. The Committee, or if no Committee has been
appointed, the Board, may delegate administration of the Plan to a committee or
committees of one or more members of the Board, and the term “Committee” shall
apply to any person or persons to whom such authority has been delegated. The
Committee shall have the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board or the Committee shall thereafter be to the committee or
subcommittee), subject, however, to such resolutions, not inconsistent with the
provisions of the Plan, as may be adopted from time to time by the Board. The
Board may abolish the Committee at any time and revest in the Board the
administration of the Plan. The members of the Committee shall be appointed by
and serve at the pleasure of the Board. From time to time, the Board may
increase or decrease the size of the Committee, add additional members to,
remove members (with or without cause) from, appoint new members in substitution
therefor, and fill vacancies, however caused, in the Committee. The Committee
shall act pursuant to a vote of the majority of its members or, in the case of a
Committee comprised of only two members, the unanimous consent of its members,
whether present or not, or by the written consent of the majority of its members
and minutes shall be kept of all of its meetings and copies thereof shall be
provided to the Board. Subject to the limitations prescribed by the Plan and the
Board, the Committee may establish and follow such rules and regulations for the
conduct of its business as it may determine to be advisable.

3.4                    Committee Composition. If the Board establishes a
committee to administer the Plan, except as otherwise determined by the Board,
the Committee shall consist solely of two or more Non-Employee Directors who are
also Outside Directors. The Board shall have discretion to determine whether or
not it intends to comply with the exemption requirements of Rule 16b-3 and/or
Section 162(m) of the Code. However, if the Board intends to satisfy such
exemption requirements, with respect to Awards to any Covered Employee and with
respect to any insider subject to Section 16 of the Exchange Act, the Committee
shall be a compensation committee of the Board that at all times consists solely
of two or more Non-Employee Directors who are also Outside Directors. Within the
scope of such authority, the Board or the Committee may (a) delegate to a
committee of one or more members of the Board who are not Outside Directors the
authority to grant Awards to eligible persons who are either (i) not then
Covered Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Award or (ii) not persons with respect
to whom the Company wishes to comply with Section 162(m) of the Code or (b)
delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Awards to eligible persons who are
not then subject to Section 16 of the Exchange Act. Nothing herein shall create
an inference that an Award is not validly granted under the Plan in the event
Awards are granted under the Plan by a compensation committee of the Board that
does not at all times consist solely of two or more Non-Employee Directors who
are also Outside Directors.

--------------------------------------------------------------------------------

-12-

3.5                    Indemnification. In addition to such other rights of
indemnification as they may have as Directors or members of the Committee, and
to the extent allowed by Applicable Laws, the Committee shall be indemnified by
the Company against the reasonable expenses, including attorney’s fees, actually
incurred in connection with any action, suit or proceeding or in connection with
any appeal therein, to which the Committee may be party by reason of any action
taken or failure to act under or in connection with the Plan or any Award
granted under the Plan, and against all amounts paid by the Committee in
settlement thereof (provided, however, that the settlement has been approved by
the Company, which approval shall not be unreasonably withheld) or paid by the
Committee in satisfaction of a judgment in any such action, suit or proceeding,
except in relation to matters as to which it shall be adjudged in such action,
suit or proceeding that such Committee did not act in good faith and in a manner
which such person reasonably believed to be in the best interests of the
Company, or in the case of a criminal proceeding, had no reason to believe that
the conduct complained of was unlawful; provided, however, that within 60 days
after institution of any such action, suit or proceeding, such Committee shall,
in writing, offer the Company the opportunity at its own expense to handle and
defend such action, suit or proceeding.

4.          Shares Subject to the Plan.

4.1                    Subject to adjustment in accordance with Section 11, a
total of 7,700,000 shares of Common Stock shall be available for the grant of
Awards under the Plan. During the terms of the Awards, the Company shall keep
available at all times the number of shares of Common Stock required to satisfy
such Awards.

4.2                    Shares of Common Stock available for distribution under
the Plan may consist, in whole or in part, of authorized and unissued shares,
treasury shares or shares reacquired by the Company in any manner.

4.3                    Any shares of Common Stock subject to an Award that is
canceled, forfeited or expires prior to exercise or realization, either in full
or in part, shall again become available for issuance under the Plan.
Notwithstanding anything to the contrary contained herein: shares subject to an
Award under the Plan shall not again be made available for issuance or delivery
under the Plan if such shares are (a) shares tendered in payment of an Option,
(b) shares delivered or withheld by the Company to satisfy any tax withholding
obligation, or (c) shares covered by a stock-settled Stock Appreciation Right or
other Awards that were not issued upon the settlement of the Award.

5.                      Eligibility.

5.1                    Eligibility for Specific Awards. Incentive Stock Options
may be granted only to Employees. Awards other than Incentive Stock Options may
be granted to Employees, Consultants and Directors and those individuals whom
the Committee determines are reasonably expected to become Employees,
Consultants and Directors following the Grant Date.

5.2                    Ten Percent Shareholders. A Ten Percent Shareholder shall
not be granted an Incentive Stock Option unless the Option Exercise Price is at
least 110% of the Fair Market Value of the Common Stock at the Grant Date and
the Option is not exercisable after the expiration of five years from the Grant
Date.

--------------------------------------------------------------------------------

-13-

6.          Option Provisions.

              Each Option granted under the Plan shall be evidenced by an Award
Agreement. Each Option so granted shall be subject to the conditions set forth
in this Section 6, and to such other conditions not inconsistent with the Plan
as may be reflected in the applicable Award Agreement. All Options shall be
separately designated Incentive Stock Options or Non-qualified Stock Options at
the time of grant, and, if certificates are issued, a separate certificate or
certificates will be issued for shares of Common Stock purchased on exercise of
each type of Option. Notwithstanding the foregoing, the Company shall have no
liability to any Participant or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time or if an Option is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and the terms of such Option do not satisfy the
requirements of Section 409A of the Code. The provisions of separate Options
need not be identical, but each Option shall include (through incorporation of
provisions hereof by reference in the Option or otherwise) the substance of each
of the following provisions: 6.1 Term. Subject to the provisions of Section 5.2
regarding Ten Percent Shareholders, no Incentive Stock Option shall be
exercisable after the expiration of 10 years from the Grant Date. The term of a
Non-qualified Stock Option granted under the Plan shall be determined by the
Committee; provided, however, no Non-qualified Stock Option shall be exercisable
after the expiration of 10 years from the Grant Date.

6.2                    Exercise Price of an Incentive Stock Option. Subject to
the provisions of Section 5.2 regarding Ten Percent Shareholders, the Option
Exercise Price of each Incentive Stock Option shall be not less than 100% of the
Fair Market Value of the Common Stock subject to the Option on the Grant Date.
Notwithstanding the foregoing, an Incentive Stock Option may be granted with an
Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 424(a) of the Code.

6.3                    Consideration. The Option Exercise Price of Common Stock
acquired pursuant to an Option shall be paid, to the extent permitted by
applicable statutes and regulations, either (a) in cash or by certified or bank
check at the time the Option is exercised or (b) in the discretion of the
Committee, upon such terms as the Committee shall approve, the Option Exercise
Price may be paid: (i) by delivery to the Company of other Common Stock, duly
endorsed for transfer to the Company, with a Fair Market Value on the date of
delivery equal to the Option Exercise Price (or portion thereof) due for the
number of shares being acquired, or by means of attestation whereby the
Participant identifies for delivery specific shares of Common Stock that have an
aggregate Fair Market Value on the date of attestation equal to the Option
Exercise Price (or portion thereof) and receives a number of shares of Common
Stock equal to the difference between the number of shares thereby purchased and
the number of identified attestation shares of Common Stock (a “Stock for Stock
Exchange”); (ii) a “cashless” exercise program established with a broker; (iii)
by reduction in the number of shares of Common Stock otherwise deliverable upon
exercise of such Option with a Fair Market Value equal to the aggregate Option
Exercise Price at the time of exercise; (iv) any combination of the foregoing
methods; or (v) in any other form of legal consideration that may be acceptable
to the Committee. Unless otherwise specifically provided in the Option, the
exercise price of Common Stock acquired pursuant to an Option that is paid by
delivery (or attestation) to the Company of other Common Stock acquired,
directly or indirectly from the Company, shall be paid only by shares of the
Common Stock of the Company that have been held for more than six months (or
such longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes). Notwithstanding the foregoing, during any period
for which the Common Stock is publicly traded an exercise by a Director or
Officer that involves or may involve a direct or indirect extension of credit or
arrangement of an extension of credit by the Company, directly or indirectly, in
violation of Section 402(a) of the Sarbanes-Oxley Act of 2002 shall be
prohibited with respect to any Award under this Plan.

--------------------------------------------------------------------------------

-14-

6.4                    Transferability of an Incentive Stock Option. An
Incentive Stock Option shall not be transferable except by will or by the laws
of descent and distribution and shall be exercisable during the lifetime of the
Optionholder only by the Optionholder. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

6.5                    Transferability of a Non-qualified Stock Option. A
Non-qualified Stock Option may, in the sole discretion of the Committee, be
transferable to a Permitted Transferee, upon written approval by the Committee
to the extent provided in the Award Agreement. If the Non- qualified Stock
Option does not provide for transferability, then the Non-qualified Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing, the Optionholder may,
by delivering written notice to the Company, in a form satisfactory to the
Company, designate a third party who, in the event of the death of the
Optionholder, shall thereafter be entitled to exercise the Option.

6.6                    Vesting of Options. Each Option may, but need not, vest
and therefore become exercisable in periodic installments that may, but need
not, be equal. The Option may be subject to such other terms and conditions on
the time or times when it may be exercised (which may be based on performance or
other criteria) as the Committee may deem appropriate. The vesting provisions of
individual Options may vary. No Option may be exercised for a fraction of a
share of Common Stock. The Committee may, but shall not be required to, provide
for an acceleration of vesting and exercisability in the terms of any Award
Agreement upon the occurrence of a specified event.

6.7                    Termination of Continuous Service. Unless otherwise
provided in an Award Agreement or in an employment agreement the terms of which
have been approved by the Committee, in the event an Optionholder’s Continuous
Service terminates (other than upon the Optionholder’s death or Disability), the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination) but only
within such period of time ending on the earlier of (a) the date three months
following the termination of the Optionholder’s Continuous Service or (b) the
expiration of the term of the Option as set forth in the Award Agreement;
provided that, if the termination of Continuous Service is by the Company for
Cause, all outstanding Options (whether or not vested) shall immediately
terminate and cease to be exercisable. If, after termination, the Optionholder
does not exercise his or her Option within the time specified in the Award
Agreement, the Option shall terminate.

6.8                    Extension of Termination Date. An Optionholder’s Award
Agreement may also provide that if the exercise of the Option following the
termination of the Optionholder’s Continuous Service for any reason would be
prohibited at any time because the issuance of shares of Common Stock would
violate the registration requirements under the Securities Act or any other
state or federal securities law or the rules of any securities exchange or
interdealer quotation system, then the Option shall terminate on the earlier of
(a) the expiration of the term of the Option in accordance with Section 6.1 or
(b) the expiration of a period after termination of the Participant’s Continuous
Service that is three months after the end of the period during which the
exercise of the Option would be in violation of such registration or other
securities law requirements.

--------------------------------------------------------------------------------

-15-

6.9                    Disability of Optionholder. Unless otherwise provided in
an Award Agreement, in the event that an Optionholder’s Continuous Service
terminates as a result of the Optionholder’s Disability, the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination), but only within such period
of time ending on the earlier of (a) the date 12 months following such
termination or (b) the expiration of the term of the Option as set forth in the
Award Agreement. If, after termination, the Optionholder does not exercise his
or her Option within the time specified herein or in the Award Agreement, the
Option shall terminate.

6.10                   Death of Optionholder. Unless otherwise provided in an
Award Agreement, in the event an Optionholder’s Continuous Service terminates as
a result of the Optionholder’s death, then the Option may be exercised (to the
extent the Optionholder was entitled to exercise such Option as of the date of
death) by the Optionholder’s estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by a person designated to
exercise the Option upon the Optionholder’s death, but only within the period
ending on the earlier of (a) the date 12 months following the date of death or
(b) the expiration of the term of such Option as set forth in the Award
Agreement. If, after the Optionholder’s death, the Option is not exercised
within the time specified herein or in the Award Agreement, the Option shall
terminate.

6.11                   Incentive Stock Option $100,000 Limitation. To the extent
that the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and its Affiliates) exceeds $100,000, the Options or portions thereof
which exceed such limit (according to the order in which they were granted)
shall be treated as Non-qualified Stock Options.

7.          Provisions of Awards Other Than Options.

7.1                    Stock Appreciation Rights.

  (a)

General. Each Stock Appreciation Right granted under the Plan shall be evidenced
by an Award Agreement. Each Stock Appreciation Right so granted shall be subject
to the conditions set forth in this Section 7.1, and to such other conditions
not inconsistent with the Plan as may be reflected in the applicable Award
Agreement. Stock Appreciation Rights may be granted alone (“Free Standing
Rights”) or in tandem with an Option granted under the Plan (“Related Rights”).

        (b)

Grant Requirements. Any Related Right that relates to a Non-qualified Stock
Option may be granted at the same time the Option is granted or at any time
thereafter but before the exercise or expiration of the Option. Any Related
Right that relates to an Incentive Stock Option must be granted at the same time
the Incentive Stock Option is granted.


--------------------------------------------------------------------------------

-16-

  (c)

Term of Stock Appreciation Rights. The term of a Stock Appreciation Right
granted under the Plan shall be determined by the Committee; provided, however,
no Stock Appreciation Right shall be exercisable later than the tenth
anniversary of the Grant Date.

        (d)

Vesting of Stock Appreciation Rights. Each Stock Appreciation Right may, but
need not, vest and therefore become exercisable in periodic installments that
may, but need not, be equal. The Stock Appreciation Right may be subject to such
other terms and conditions on the time or times when it may be exercised as the
Committee may deem appropriate. The vesting provisions of individual Stock
Appreciation Rights may vary. No Stock Appreciation Right may be exercised for a
fraction of a share of Common Stock. The Committee may, but shall not be
required to, provide for an acceleration of vesting and exercisability in the
terms of any Stock Appreciation Right upon the occurrence of a specified event.

        (e)

Exercise and Payment. Upon exercise of a Stock Appreciation Right, the holder
shall be entitled to receive from the Company an amount equal to the number of
shares of Common Stock subject to the Stock Appreciation Right that is being
exercised multiplied by the excess of (i) the Fair Market Value of a share of
Common Stock on the date the Award is exercised, over (ii) the exercise price
specified in the Stock Appreciation Right or related Option. Payment with
respect to the exercise of a Stock Appreciation Right shall be made on the date
of exercise. Payment shall be made in the form of shares of Common Stock (with
or without restrictions as to substantial risk of forfeiture and
transferability, as determined by the Committee in its sole discretion), cash or
a combination thereof, as determined by the Committee.

        (f)

Exercise Price. The exercise price of a Free Standing Stock Appreciation Right
shall be determined by the Committee. A Related Right granted simultaneously
with or subsequent to the grant of an Option and in conjunction therewith or in
the alternative thereto shall have the same exercise price as the related
Option, shall be transferable only upon the same terms and conditions as the
related Option, and shall be exercisable only to the same extent as the related
Option; provided, however, that a Stock Appreciation Right, by its terms, shall
be exercisable only when the Fair Market Value per share of Common Stock subject
to the Stock Appreciation Right and related Option exceeds the exercise price
per share thereof and no Stock Appreciation Rights may be granted in tandem with
an Option unless the Committee determines that the requirements of Section
7.1(b) are satisfied.

        (g)

Reduction in the Underlying Option Shares. Upon any exercise of a Related Right,
the number of shares of Common Stock for which any related Option shall be
exercisable shall be reduced by the number of shares for which the Stock
Appreciation Right has been exercised. The number of shares of Common Stock for
which a Related Right shall be exercisable shall be reduced upon any exercise of
any related Option by the number of shares of Common Stock for which such Option
has been exercised.


--------------------------------------------------------------------------------

-17-

7.2                    Restricted Awards.

  (a)

General. A Restricted Award is an Award of actual shares of Common Stock
(“Restricted Stock”) or hypothetical Common Stock units (“Restricted Stock
Units”) having a value equal to the Fair Market Value of an identical number of
shares of Common Stock, which may, but need not, provide that such Restricted
Award may not be sold, assigned, transferred or otherwise disposed of, pledged
or hypothecated as collateral for a loan or as security for the performance of
any obligation or for any other purpose for such period (the “Restricted
Period”) as the Committee shall determine. Each Restricted Award granted under
the Plan shall be evidenced by an Award Agreement. Each Restricted Award so
granted shall be subject to the conditions set forth in this Section 7.2, and to
such other conditions not inconsistent with the Plan as may be reflected in the
applicable Award Agreement.

        (b)

Restricted Stock and Restricted Stock Units.


  (i)

Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant fails to execute an agreement evidencing an Award of
Restricted Stock and, if applicable, an escrow agreement and stock power, the
Award shall be null and void. Subject to the restrictions set forth in the
Award, the Participant generally shall have the rights and privileges of a
shareholder as to such Restricted Stock, including the right to vote such
Restricted Stock and the right to receive dividends; provided that, any cash
dividends and stock dividends with respect to the Restricted Stock shall be
withheld by the Company for the Participant’s account, and interest may be
credited on the amount of the cash dividends withheld at a rate and subject to
such terms as determined by the Committee. The cash dividends or stock dividends
so withheld by the Committee and attributable to any particular share of
Restricted Stock (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
if applicable, upon the release of restrictions on such share and, if such share
is forfeited, the Participant shall have no right to such dividends.

        (ii)

The terms and conditions of a grant of Restricted Stock Units shall be reflected
in an Award Agreement. No shares of Common Stock shall be issued at the time a
Restricted Stock Unit is granted, and the Company will not be required to set
aside a fund for the payment of any such Award. A Participant shall have no
voting rights with respect to any Restricted Stock Units granted hereunder. At
the discretion of the Committee, each Restricted Stock Unit (representing one
share of Common Stock) may be credited with cash and stock dividends paid by the
Company in respect of one share of Common Stock (“Dividend Equivalents”).
Dividend Equivalents shall be withheld by the Company for the Participant’s
account, and interest may be credited on the amount of cash Dividend Equivalents
withheld at a rate and subject to such terms as determined by the Committee.
Dividend Equivalents credited to a Participant’s account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed in cash or, at the discretion of the Committee, in shares of Common
Stock having a Fair Market Value equal to the amount of such Dividend
Equivalents and earnings, if applicable, to the Participant upon settlement of
such Restricted Stock Unit and, if such Restricted Stock Unit is forfeited, the
Participant shall have no right to such Dividend Equivalents.


--------------------------------------------------------------------------------

-18-


  (c)

Restrictions


  (i)

Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in the applicable Award
Agreement; and (D) to the extent such shares are forfeited, the stock
certificates shall be returned to the Company, and all rights of the Participant
to such shares and as a shareholder with respect to such shares shall terminate
without further obligation on the part of the Company.

        (ii)

Restricted Stock Units awarded to any Participant shall be subject to (A)
forfeiture until the expiration of the Restricted Period, and satisfaction of
any applicable Performance Goals during such period, to the extent provided in
the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and (B)
such other terms and conditions as may be set forth in the applicable Award
Agreement.

        (iii)

The Committee shall have the authority to remove any or all of the restrictions
on the Restricted Stock and Restricted Stock Units whenever it may determine
that, by reason of changes in Applicable Laws or other changes in circumstances
arising after the date the Restricted Stock or Restricted Stock Units are
granted, such action is appropriate.


  (d)

Restricted Period. With respect to Restricted Awards, the Restricted Period
shall commence on the Grant Date and end at the time or times set forth on a
schedule established by the Committee in the applicable Award Agreement.


--------------------------------------------------------------------------------

-19-

No Restricted Award may be granted or settled for a fraction of a share of
Common Stock. The Committee may, but shall not be required to, provide for an
acceleration of vesting in the terms of any Award Agreement upon the occurrence
of a specified event.

  (e)

Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon the
expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section 7.2(c) and the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his or her beneficiary, without charge, the stock certificate evidencing the
shares of Restricted Stock which have not then been forfeited and with respect
to which the Restricted Period has expired (to the nearest full share) and any
cash dividends or stock dividends credited to the Participant’s account with
respect to such Restricted Stock and the interest thereon, if any. Upon the
expiration of the Restricted Period with respect to any outstanding Restricted
Stock Units, the Company shall deliver to the Participant, or his or her
beneficiary, without charge, one share of Common Stock for each such outstanding
Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with Section
7.2(b)(ii) hereof and the interest thereon or, at the discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to such
Dividend Equivalents and the interest thereon, if any; provided, however, that,
if explicitly provided in the applicable Award Agreement, the Committee may, in
its sole discretion, elect to pay cash or part cash and part Common Stock in
lieu of delivering only shares of Common Stock for Vested Units. If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment shall be equal to the Fair Market Value of the Common Stock as of the
date on which the Restricted Period lapsed with respect to each Vested Unit.

        (f)

Stock Restrictions. Each certificate representing Restricted Stock awarded under
the Plan shall bear a legend in such form as the Company deems appropriate.

7.3                    Performance Compensation Awards.

  (a)

General. The Committee shall have the authority, at the time of grant of any
Award described in this Plan (other than Options and Stock Appreciation Rights
granted with an exercise price equal to or greater than the Fair Market Value
per share of Common Stock on the Grant Date), to designate such Award as a
Performance Compensation Award in order to qualify such Award as
“performance-based compensation” under Section 162(m) of the Code. In addition,
the Committee shall have the authority to make an Award of a cash bonus to any
Participant and designate such Award as a Performance Compensation Award in
order to qualify such Award as “performance-based compensation” under Section
162(m) of the Code.

        (b)

Eligibility. The Committee will, in its sole discretion, designate within the
first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code) which Participants will
be eligible to receive Performance Compensation Awards in respect of such
Performance Period. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 7.3. Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder in such
period or in any other period.


--------------------------------------------------------------------------------

-20-

  (c)

Discretion of Committee with Respect to Performance Compensation Awards. With
regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period (provided any such
Performance Period shall be not less than one fiscal quarter in duration), the
type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply to the Company
and the Performance Formula. Within the first 90 days of a Performance Period
(or, if longer or shorter, within the maximum period allowed under Section
162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence of this Section 7.3(c) and record the same in writing.

        (d)

Payment of Performance Compensation Awards


  (i)

Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

        (ii)

Limitation. A Participant shall be eligible to receive payment in respect of a
Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Compensation Award has been earned for the Performance
Period.

        (iii)

Certification. Following the completion of a Performance Period, the Committee
shall review and certify in writing whether, and to what extent, the Performance
Goals for the Performance Period have been achieved and, if so, calculate and
certify in writing the amount of the Performance Compensation Awards earned for
the period based upon the Performance Formula. The Committee shall then
determine the actual size of each Participant’s Performance Compensation Award
for the Performance Period and, in so doing, may apply Negative Discretion in
accordance with Section 7.3(d)(iv) hereof, if and when it deems appropriate.


--------------------------------------------------------------------------------

-21-

  (iv)

Use of Discretion. In determining the actual size of an individual Performance
Compensation Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Performance Compensation Award earned under the
Performance Formula in the Performance Period through the use of Negative
Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Committee shall not have the discretion to (A) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained or
(B) increase a Performance Compensation Award above the maximum amount payable
under Section 7.3(d)(i) of the Plan.

        (v)

Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this Section
7.3.

8.          Securities Law Compliance.

              Each Award Agreement shall provide that no shares of Common Stock
shall be purchased or sold thereunder unless and until (a) any then applicable
requirements of state or federal laws and regulatory agencies have been fully
complied with to the satisfaction of the Company and its counsel and (b) if
required to do so by the Company, the Participant has executed and delivered to
the Company a letter of investment intent in such form and containing such
provisions as the Committee may require. The Company shall use reasonable
efforts to seek to obtain from each regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to grant Awards and
to issue and sell shares of Common Stock upon exercise of the Awards; provided,
however, that this undertaking shall not require the Company to register under
the Securities Act the Plan, any Award or any Common Stock issued or issuable
pursuant to any such Award. If, after reasonable efforts, the Company is unable
to obtain from any such regulatory commission or agency the authority which
counsel for the Company deems necessary for the lawful issuance and sale of
Common Stock under the Plan, the Company shall be relieved from any liability
for failure to issue and sell Common Stock upon exercise of such Awards unless
and until such authority is obtained.

9.             Use of Proceeds from Stock.

                Proceeds from the sale of Common Stock pursuant to Awards, or
upon exercise thereof, shall constitute general funds of the Company.

10.           Miscellaneous.

10.1                    Acceleration of Exercisability and Vesting. The
Committee shall have the power to accelerate the time at which an Award may
first be exercised or the time during which an Award or any part thereof will
vest in accordance with the Plan, notwithstanding the provisions in the Award
stating the time at which it may first be exercised or the time during which it
will vest.

--------------------------------------------------------------------------------

-22-

10.2                    Shareholder Rights. Except as provided in the Plan or an
Award Agreement, no Participant shall be deemed to be the holder of, or to have
any of the rights of a holder with respect to, any shares of Common Stock
subject to such Award unless and until such Participant has satisfied all
requirements for exercise of the Award pursuant to its terms and no adjustment
shall be made for dividends (ordinary or extraordinary, whether in cash,
securities or other property) or distributions of other rights for which the
record date is prior to the date such Common Stock certificate is issued, except
as provided in Section 11 hereof.

10.3                    No Employment or Other Service Rights. Nothing in the
Plan or any instrument executed or Award granted pursuant thereto shall confer
upon any Participant any right to continue to serve the Company or an Affiliate
in the capacity in effect at the time the Award was granted or shall affect the
right of the Company or an Affiliate to terminate (a) the employment of an
Employee with or without notice and with or without Cause or (b) the service of
a Director pursuant to the By-laws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.

10.4                    Transfer; Approved Leave of Absence. For purposes of the
Plan, no termination of employment by an Employee shall be deemed to result from
either (a) a transfer to the employment of the Company from an Affiliate or from
the Company to an Affiliate, or from one Affiliate to another, or (b) an
approved leave of absence for military service or sickness, or for any other
purpose approved by the Company, if the Employee’s right to reemployment is
guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Committee otherwise so provides
in writing, in either case, except to the extent inconsistent with Section 409A
of the Code if the applicable Award is subject thereto.

10.5                    Withholding Obligations. To the extent provided by the
terms of an Award Agreement and subject to the discretion of the Committee, the
Participant may satisfy any federal, state or local tax withholding obligation
relating to the exercise or acquisition of Common Stock under an Award by any of
the following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
shares of Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the exercise or acquisition of Common Stock under the
Award, provided, however, that no shares of Common Stock are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Company previously owned and unencumbered shares of Common
Stock of the Company.

11.          Adjustments Upon Changes in Stock.

                 In the event of changes in the outstanding Common Stock or in
the capital structure of the Company by reason of any stock or extraordinary
cash dividend, stock split, reverse stock split, an extraordinary corporate
transaction such as any recapitalization, reorganization, merger, consolidation,
combination, exchange, or other relevant change in capitalization occurring
after the Grant Date of any Award, Awards granted under the Plan and any Award
Agreements, the exercise price of Options and Stock Appreciation Rights and the
maximum number of shares of Common Stock subject to all Awards stated in Section
4 will be equitably adjusted or substituted, as to the number, price or kind of
a share of Common Stock or other consideration subject to such Awards to the
extent necessary to preserve the economic intent of such Award. In the case of
adjustments made pursuant to this Section 11, unless the Committee specifically
determines that such adjustment is in the best interests of the Company or its
Affiliates, the Committee shall, in the case of Incentive Stock Options, ensure
that any adjustments under this Section 11 will not constitute a modification,
extension or renewal of the Incentive Stock Options within the meaning of
Section 424(h)(3) of the Code and in the case of Non-qualified Stock Options,
ensure that any adjustments under this Section 11 will not constitute a
modification of such Non-qualified Stock Options within the meaning of Section
409A of the Code. Any adjustments made under this Section 11 shall be made in a
manner which does not adversely affect the exemption provided pursuant to Rule
16b-3 under the Exchange Act. Further, with respect to Awards intended to
qualify as “performance-based compensation” under Section 162(m) of the Code,
any adjustments or substitutions will not cause the Company to be denied a tax
deduction on account of Section 162(m) of the Code. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes.

--------------------------------------------------------------------------------

-23-

12.         Effect of Change in Control.

12.1                   Unless otherwise provided in an Award Agreement,
notwithstanding any provision of the Plan to the contrary:

  (a)

In the event of a Change in Control, all Options and Stock Appreciation Rights
shall become immediately exercisable with respect to 100% of the shares subject
to such Options or Stock Appreciation Rights, and/or the Restricted Period shall
expire immediately with respect to 100% of the shares of Restricted Stock or
Restricted Stock Units.

        (b)

With respect to Performance Compensation Awards, in the event of a Change in
Control, all Performance Goals or other vesting criteria will be deemed achieved
at 100% of target levels and all other terms and conditions will be deemed met.

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) and (b) shall occur in a manner and at a time
which allows affected Participants the ability to participate in the Change in
Control with respect to the shares of Common Stock subject to their Awards.

12.2                  In addition, in the event of a Change in Control, the
Committee may in its discretion and upon at least 10 days’ advance notice to the
affected persons, cancel any outstanding Awards and pay to the holders thereof,
in cash or stock, or any combination thereof, the value of such Awards based
upon the price per share of Common Stock received or to be received by other
shareholders of the Company in the event. In the case of any Option or Stock
Appreciation Right with an exercise price (or SAR Exercise Price in the case of
a Stock Appreciation Right) that equals or exceeds the price paid for a share of
Common Stock in connection with the Change in Control, the Committee may cancel
the Option or Stock Appreciation Right without the payment of consideration
therefor.

12.3                  The obligations of the Company under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company and its Affiliates, taken as a whole.

--------------------------------------------------------------------------------

-24-

13.           Amendment of the Plan and Awards.

13.1                    Amendment of Plan. The Board at any time, and from time
to time, may amend or terminate the Plan. However, except as provided in Section
11 relating to adjustments upon changes in Common Stock and Section 13.3, no
amendment shall be effective unless approved by the shareholders of the Company
to the extent shareholder approval is necessary to satisfy any Applicable Laws.
At the time of such amendment, the Board shall determine, upon advice from
counsel, whether such amendment will be contingent on shareholder approval.

13.2                    Shareholder Approval. The Board may, in its sole
discretion, submit any other amendment to the Plan for shareholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of Section 162(m) of the Code and the regulations thereunder
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to certain executive officers.

13.3                    Contemplated Amendments. It is expressly contemplated
that the Board may amend the Plan in any respect the Board deems necessary or
advisable to provide eligible Employees, Consultants and Directors with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to Incentive Stock Options or to
the nonqualified deferred compensation provisions of Section 409A of the Code
and/or to bring the Plan and/or Awards granted under it into compliance
therewith.

13.4                    No Impairment of Rights. Rights under any Award granted
before amendment of the Plan shall not be impaired by any amendment of the Plan
unless (a) the Company requests the consent of the Participant and (b) the
Participant consents in writing.

13.5                    Amendment of Awards. The Committee at any time, and from
time to time, may amend the terms of any one or more Awards; provided, however,
that the Committee may not affect any amendment which would otherwise constitute
an impairment of the rights under any Award unless (a) the Company requests the
consent of the Participant and (b) the Participant consents in writing.

14.         General Provisions.

14.1                    Forfeiture Events. The Committee may specify in an Award
Agreement that the Participant’s rights, payments and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture or recoupment
upon the occurrence of certain events, in addition to applicable vesting
conditions of an Award. Such events may include, without limitation, breach of
non-competition, non-solicitation, confidentiality, or other restrictive
covenants that are contained in the Award Agreement or otherwise applicable to
the Participant, a termination of the Participant’s Continuous Service for
Cause, or other conduct by the Participant that is detrimental to the business
or reputation of the Company and/or its Affiliates. 14.2 Clawback.
Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).

--------------------------------------------------------------------------------

-25-

14.3                   Other Compensation Arrangements. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, subject to shareholder approval if such approval is required; and
such arrangements may be either generally applicable or applicable only in
specific cases.

14.4                   Sub-plans. The Committee may from time to time establish
sub-plans under the Plan for purposes of satisfying blue sky, securities, tax or
other laws of various jurisdictions in which the Company intends to grant
Awards. Any sub-plans shall contain such limitations and other terms and
conditions as the Committee determines are necessary or desirable. All sub-
plans shall be deemed a part of the Plan, but each sub-plan shall apply only to
the Participants in the jurisdiction for which the sub-plan was designed.

14.5                   Deferral of Awards. The Committee may establish one or
more programs under the Plan to permit selected Participants the opportunity to
elect to defer receipt of consideration upon exercise of an Award, satisfaction
of performance criteria, or other event that absent the election would entitle
the Participant to payment or receipt of shares of Common Stock or other
consideration under an Award. The Committee may establish the election
procedures, the timing of such elections, the mechanisms for payments of, and
accrual of interest or other earnings, if any, on amounts, shares or other
consideration so deferred, and such other terms, conditions, rules and
procedures that the Committee deems advisable for the administration of any such
deferral program.

14.6                   Unfunded Plan. The Plan shall be unfunded. Neither the
Company, the Board nor the Committee shall be required to establish any special
or separate fund or to segregate any assets to assure the performance of its
obligations under the Plan.

14.7                   Delivery. Upon exercise of a right granted under this
Plan, the Company shall issue Common Stock or pay any amounts due within a
reasonable period of time thereafter. Subject to any statutory or regulatory
obligations the Company may otherwise have, for purposes of this Plan, 30 days
shall be considered a reasonable period of time.

14.8                   No Fractional Shares. No fractional shares of Common
Stock shall be issued or delivered pursuant to the Plan. The Committee shall
determine whether cash, additional Awards or other securities or property shall
be issued or paid in lieu of fractional shares of Common Stock or whether any
fractional shares should be rounded, forfeited or otherwise eliminated. 14.9
Other Provisions. The Award Agreements authorized under the Plan may contain
such other provisions not inconsistent with this Plan, including, without
limitation, restrictions upon the exercise of the Awards, as the Committee may
deem advisable.

14.10                  Section 409A. The Plan is intended to comply with Section
409A of the Code to the extent subject thereto, and, accordingly, to the maximum
extent permitted, the Plan shall be interpreted and administered to be in
compliance therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Service shall instead be
paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Committee shall have
any obligation to take any action to prevent the assessment of any excise tax or
penalty on any Participant under Section 409A of the Code and neither the
Company nor the Committee will have any liability to any Participant for such
tax or penalty.

--------------------------------------------------------------------------------

-26-

14.11                  Disqualifying Dispositions. Any Participant who shall
make a “disposition” (as defined in Section 424 of the Code) of all or any
portion of shares of Common Stock acquired upon exercise of an Incentive Stock
Option within two years from the Grant Date of such Incentive Stock Option or
within one year after the issuance of the shares of Common Stock acquired upon
exercise of such Incentive Stock Option (a “Disqualifying Disposition”) shall be
required to immediately advise the Company in writing as to the occurrence of
the sale and the price realized upon the sale of such shares of Common Stock.

14.12                  Section 16. It is the intent of the Company that the Plan
satisfy, and be interpreted in a manner that satisfies, the applicable
requirements of Rule 16b-3 as promulgated under Section 16 of the Exchange Act
so that Participants will be entitled to the benefit of Rule 16b-3, or any other
rule promulgated under Section 16 of the Exchange Act, and will not be subject
to short-swing liability under Section 16 of the Exchange Act. Accordingly, if
the operation of any provision of the Plan would conflict with the intent
expressed in this Section 14.12, such provision to the extent possible shall be
interpreted and/or deemed amended so as to avoid such conflict.

14.13                  Section 162(m). To the extent the Committee issues any
Award that is intended to be exempt from the deduction limitation of Section
162(m) of the Code, the Committee may, without shareholder or grantee approval,
amend the Plan or the relevant Award Agreement retroactively or prospectively to
the extent it determines necessary in order to comply with any subsequent
clarification of Section 162(m) of the Code required to preserve the Company’s
federal income tax deduction for compensation paid pursuant to any such Award.

14.14                  Beneficiary Designation. Each Participant under the Plan
may from time to time name any beneficiary or beneficiaries by whom any right
under the Plan is to be exercised in case of such Participant’s death. Each
designation will revoke all prior designations by the same Participant, shall be
in a form reasonably prescribed by the Committee and shall be effective only
when filed by the Participant in writing with the Company during the
Participant’s lifetime. 14.15 Expenses. The costs of administering the Plan
shall be paid by the Company. 14.16 Severability. If any of the provisions of
the Plan or any Award Agreement is held to be invalid, illegal or unenforceable,
whether in whole or in part, such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability and the remaining provisions shall not be affected thereby.

14.17                  Plan Headings. The headings in the Plan are for purposes
of convenience only and are not intended to define or limit the construction of
the provisions hereof.

14.18                   Non-Uniform Treatment. The Committee’s determinations
under the Plan need not be uniform and may be made by it selectively among
persons who are eligible to receive, or actually receive, Awards. Without
limiting the generality of the foregoing, the Committee shall be entitled to
make non-uniform and selective determinations, amendments and adjustments, and
to enter into non-uniform and selective Award Agreements.

--------------------------------------------------------------------------------

-27-

15.        Effective Date of Plan.

             The Plan shall become effective as of the Effective Date, but no
Award shall be exercised (or, in the case of a stock Award, shall be granted)
unless and until the Plan has been approved by the shareholders of the Company,
which approval shall be within twelve (12) months before or after the date the
Plan is adopted by the Board.

16.         Termination or Suspension of the Plan.

               The Plan shall terminate automatically on October 7, 2023. No
Award shall be granted pursuant to the Plan after such date, but Awards
theretofore granted may extend beyond that date. The Board may suspend or
terminate the Plan at any earlier date pursuant to Section 13.1 hereof. No
Awards may be granted under the Plan while the Plan is suspended or after it is
terminated. Unless the Company determines to submit Section 7.3 of the Plan and
the definition of “Performance Goal” and “Performance Criteria” to the Company’s
shareholders at the first shareholder meeting that occurs in the fifth year
following the year in which the Plan was last approved by shareholders (or any
earlier meeting designated by the Board), in accordance with the requirements of
Section 162(m) of the Code, and such shareholder approval is obtained, then no
further Performance Compensation Awards shall be made to Covered Employees under
Section 7.3 after the date of such annual meeting, but the Plan may continue in
effect for Awards to Participants not in accordance with Section 162(m) of the
Code.

17.          Choice of Law.

               The law of the State of Nevada shall govern all questions
concerning the construction, validity and interpretation of this Plan, without
regard to such state’s conflict of law rules.

As adopted by the Board of Directors of The Alkaline Water Company Inc. on
October 7, 2013.

As approved by the shareholders of The Alkaline Water Company Inc. on October 7,
2013.

As amended by the Board of Directors of The Alkaline Water Company Inc. on
October 31, 2014 and January 20, 2016.

--------------------------------------------------------------------------------